Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-11 of J. Luo et al., US 16/622,954 (Sep. 26, 2019) are pending and have been examined on the merits.  Claims 6-9 are rejected.  Claims 1-5, 10 and 11 are objectionable.  

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 

Interpretation of “Buchwald-Hartwig coupling reaction”

Claim 2 recites the limitation of “performing a Buchwald-Hartwig coupling reaction between a raw material 1 and a raw material 2 under an effect of a palladium catalyst”.  The specification does not define the term “Buchwald-Hartwig coupling reaction”.  In the art, the “Buchwald-Hartwig coupling reaction” is generally described as the Pd-catalyzed amination of aryl halides.  See e.g., R. Dorel et al., 58 Angew. Chem. Int. Ed., 17118-17129 (June 5, 2019).  Consistent with the specification and the meaning in the art, the claim 2 term “Buchwald-Hartwig coupling reaction” is broadly and reasonably interpreted 

Claim Objections

Claim 1 is objected to because it does not appear to by punctuated with a period.  MPEP § 608.01(m).  Claims 2-11 are similarly objectionable because they all ultimately depend from objected claim 1.  

Claims 10 and 11 are further objected to because they depend from rejected claim 7 (see § 101 rejection below).  This objection can be overcome by amending claim 10 as follows or some acceptable variation thereof.

10. A light-emitting device, comprising an electrothermally activated delayed fluorescent device comprising the thermally activated delayed fluorescence material having red, green, or blue color according to claim 1.

No changes to claim 11 are required if the claim 10 is drafted as above.  Claims 6-9 are rejected.  Claims 1-5, 10 and 11 are objectionable.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-9 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter because they are drafted in improper form.  

A claimed invention must be to one of the four statutory categories; i.e., processes, machines, manufactures and compositions of matter. See MPEP § 2106 (I) (citing 35 U.S.C. 101).  The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See MPEP § 2106 (I).  

The claim 6 preamble recitation of “An application” reads on both processes and machines/machines.  For example, claim 7 (dependent upon claim 6) includes the method step of “is used in” indicating a method claim.  On the other hand, specification “Application embodiment 1” is directed to a device.  In summary, claim 6 is directed to (reads on) at least two statutory categories (methods and manufactures) and is therefore barred by 35 U.S.C. 101.  

Claims 7-9 (dependent upon improper claim 6 discussed above) are also rejected under 35 U.S.C. 101 as directed to non-statutory subject matter because they are drafted in improper form to both a manufacture and a method.  



7.	The application according to claim 6, wherein the thermally activated delayed fluorescence material having red, green, or blue color is used in an electrothermally activated delayed fluorescent device.

A claimed invention must be to one of the four statutory categories. See MPEP § 2106 (I) (citing 35 U.S.C. 101).  

The claim 7 preamble recitation of “[T]he application according to claim 6” renders claim 7 improper under 35 U.S.C. 101 for the same reasons discussed above for claim 6. Claim 7 further comprises the positive method step of “is used in”.1  Thus, claim 7 is in improper form because it encompasses the statutory category of manufactures by way of the preamble, and also further limits claim by the positive method step of “is used”.  Regarding the recitation of “is used”, see discussion in MPEP § 2173.05(q) (particularly see the citations to Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966) and Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992)).  Claims 8 and 9 are rejected for the same reasons as claims 6 and/or 7.  

Subject Matter Free of the Art of Record

Claims 1-11 are free of the art of record.  Z. Li et al., US 2018/0297950 (2018) (“Li”)) and S. Niwa et al., JP 2017149888 (2017) (“Niwa”) are the closest prior art.  An English-language machine translation is attached as the second half of reference JP 2017149888.  Niwa thus consists of 22 total pages (including the English-language machine translation).  Accordingly this Office action references Niwa page numbers in the following format “xx/22”. 




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The Li example compounds all differ from the claimed compounds in at least the ring position and identity of the ketone group and the Li compounds all lack the three fluoro substituents.  Niwa discloses that the compounds of formula (I) exhibit delayed fluorescence.  Niwa at page 2/22; Id. at page 13/22, [0009].  Niwa discloses the following closest example compound of formula (I).  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Niwa at page 7/22.  Niwa’s above closest example compound differs from the claimed compounds in that it lacks the three fluoro substituents.  Neither Li nor Niwa provide any disclosure or guidance motivating one of skill in the art to substitute fluoro groups on the phenyl ring so as to arrive at a claimed compound.  MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim 2 recitation of “is used” is a positively recited method step.  See MPEP § 2173.05(q) (discussed Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992), where the Board held that a claim which clearly recited the step of "utilizing" was not indefinite under 35 U.S.C. 112, second paragraph); Ex parte Porter, 25 USPQ2d 1147 (“[c]ontrary to the examiner's assertion that claim 6 has no method step, the claim clearly recites the step of ‘utilizing’”).